

117 S1918 IS: Battery and Critical Mineral Recycling Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1918IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. King (for himself, Mr. Burr, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo support the reuse and recycling of batteries and critical minerals, and for other purposes.1.Short titleThis Act may be cited as the Battery and Critical Mineral Recycling Act of 2021.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)BatteryThe term battery means a device that—(A)consists of 1 or more electrochemical cells that are electrically connected; and(B)is designed to store and deliver electric energy.(3)Battery producerThe term battery producer means, with respect to a covered battery or covered battery-containing product that is sold, offered for sale, or distributed for sale in the United States, including through retail, wholesale, business-to-business, and online sale, the following applicable entity:(A)A person who—(i)manufactures the covered battery or covered battery-containing product; and (ii)sells or offers for sale the covered battery or covered battery-containing product under the brand of that person.(B)If there is no person described in subparagraph (A) with respect to the covered battery or covered battery-containing product, the owner or licensee of the brand under which the covered battery or covered battery-containing product is sold, offered for sale, or distributed, regardless of whether the trademark of the brand is registered.(C)If there is no person described in subparagraph (A) or (B) with respect to the covered battery or covered battery-containing product, a person that imports the covered battery or covered battery-containing product into the United States for sale or distribution. (4)Covered batteryThe term covered battery means a new or unused primary battery or rechargeable battery.(5)Covered battery-containing productThe term covered battery-containing product means a new or unused product that contains or is packaged with a primary battery or rechargeable battery. (6)Primary batteryThe term primary battery means a nonrechargeable battery that weighs not more than 4.4 pounds, including an alkaline, carbon-zinc, and lithium metal battery.(7)Rechargeable battery(A)In generalThe term rechargeable battery means a battery that—(i)contains 1 or more voltaic or galvanic cells that are electrically connected to produce electric energy;(ii)is designed to be recharged;(iii)weighs not more than 11 pounds; and (iv)has a watt-hour rating of not more than 300 watt-hours. (B)ExclusionsThe term rechargeable battery does not include a battery that—(i)contains electrolyte as a free liquid; or(ii)employs lead-acid technology, unless that battery is sealed and does not contain electrolyte as a free liquid.(8)RecyclingThe term recycling means the series of activities, including separation, collection, and processing, through which materials are recovered or otherwise diverted from the solid waste stream—(A)unrelated to the manufacturing of batteries; and(B)for use—(i)as raw materials; or (ii)in the manufacture of products other than fuel.(9)SecretaryThe term Secretary means the Secretary of Energy.3.Grants(a)Battery recycling research, development, and demonstration grants(1)In generalThe Secretary shall award multiyear grants to eligible entities for research, development, and demonstration projects to create innovative and practical approaches to increase the reuse and recycling of batteries, including by addressing—(A)recycling activities;(B)the development of methods to promote the design and production of batteries that take into full account and facilitate the dismantling, reuse, recovery, and recycling of battery components and materials;(C)strategies to increase consumer acceptance of, and participation in, the recycling of batteries;(D)the integration of increased quantities of recycled critical minerals in batteries and other products to develop markets for recycled battery materials and critical minerals;(E)safe disposal of waste materials and components recovered during the recycling process;(F)the protection of the health and safety of all persons involved in, or in proximity to, recycling and reprocessing activities;(G)mitigation of environmental impacts that arise from recycling batteries, including disposal of toxic reagents and byproducts related to recycling processes;(H)protection of data privacy associated with collected covered battery-containing products; (I)the optimization of the value of material derived from recycling batteries; and(J)the cost-effectiveness of the reuse and recycling of batteries.(2)Eligible entitiesThe Secretary may award a grant under paragraph (1) to—(A)an institution of higher education; (B)a National Laboratory; (C)a Federal research agency; (D)a State research agency; (E)a nonprofit organization; (F)an industrial entity;(G)a manufacturing entity;(H)a private battery-collection entity; (I)an entity operating 1 or more battery recycling activities;(J)a State or municipal government entity;(K)a battery producer;(L)a battery retailer; or(M)a consortium of 2 or more entities described in subparagraphs (A) through (L). (3)Applications(A)In generalTo be eligible to receive a grant under paragraph (1), an eligible entity described in paragraph (2) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(B)ContentsAn application submitted under subparagraph (A) shall describe how the project will promote collaboration among—(i)battery producers and manufacturers;(ii)battery material and equipment manufacturers;(iii)battery recyclers, collectors, and refiners; and(iv)retailers. (b)State and local programs(1)In generalThe Secretary shall establish a program under which the Secretary shall award grants, on a competitive basis, to States and units of local government to assist in the establishment or enhancement of State battery collection, recycling, and reprocessing programs.(2)Non-Federal cost shareThe non-Federal share of the cost of a project carried out using a grant under this subsection shall be 50 percent of the cost of the project. (3)ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that describes the number of battery collection points established or enhanced, an estimate of jobs created, and the quantity of material collected as a result of the grants awarded under paragraph (1).(c)Retailers as collection points(1)In generalThe Secretary shall award grants, on a competitive basis, to retailers that sell covered batteries or covered battery-containing products to establish and implement a system for the acceptance and collection of covered batteries and covered battery-containing products, as applicable, for reuse, recycling, or proper disposal.(2)Collection systemA system described in paragraph (1) shall include take-back of covered batteries—(A)at no cost to the consumer; and(B)on a regular, convenient, and accessible basis.4.Lithium-ion battery recycling prize competition(a)In generalThe Secretary shall continue to carry out the existing Lithium-Ion Battery Recycling Prize competition of the Department of Energy established under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).(b)Additional funding for pilot projectsIn addition to any other funds made available to the Secretary to carry out the competition described in subsection (a), there is authorized to be appropriated to the Secretary to carry out Phase III of that competition $10,000,000 for fiscal year 2021, to remain available until expended, which the Secretary may use—(1)to increase the number of winners of Phase III of that competition;(2)to increase the amount awarded to the winners of Phase III of that competition; or(3)to carry out any other activity that is consistent with the goals of Phase III of that competition, as determined by the Secretary. 5.Best practices for collection of batteries to be recycled(a)In generalThe Administrator shall develop voluntary best practices that may be implemented by State and local governments with respect to the collection of batteries to be recycled in a manner that—(1)to the maximum extent practicable, is technically and economically feasible for State and local governments;(2)is environmentally sound and safe for waste management workers; and (3)optimizes the value and use of material derived from recycling of batteries.(b)ConsultationThe Administrator shall develop the voluntary best practices described in subsection (a) in coordination with State and local leaders and entities in relevant private sectors.(c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report describing the voluntary best practices developed under subsection (a). 6.Voluntary labeling guidelines(a)In generalThere is established within the Department of Energy and the Environmental Protection Agency a voluntary program (referred to in this section as the program) to promote battery recycling through the development of—(1)voluntary labeling guidelines for batteries; and(2)other forms of voluntary communication about the reuse and recycling of critical materials from batteries. (b)PurposesThe purposes of the program are to improve battery collection and reduce battery waste, including by—(1)identifying battery collection locations and increasing accessibility to those locations;(2)promoting consumer education about battery collection and recycling; and(3)reducing safety concerns relating to the improper disposal of batteries.(c)Division of responsibilitiesImplementation responsibilities under the program shall be divided between the Secretary and the Administrator in accordance with the terms of 1 or more applicable agreements between the Secretary and the Administrator.(d)Other standards and lawThe Secretary and the Administrator shall make every reasonable effort to ensure that voluntary labeling guidelines and other forms of communication developed under the program are consistent with—(1)international battery labeling standards; and (2)the Mercury-Containing and Rechargeable Battery Management Act (42 U.S.C. 14301 et seq.).7.Task force on producer requirements(a)In generalThe Secretary shall convene a task force to develop an extended battery producer responsibility framework that—(1)addresses battery recycling goals, cost structures for mandatory recycling, reporting requirements, product design, collection models, and transportation of collected materials;(2)provides sufficient flexibility to allow battery producers to determine cost-effective strategies for compliance with the framework; and(3)outlines regulatory pathways for effective recycling.(b)Task force membersMembers of the task force convened under subsection (a) shall include—(1)battery producers, manufacturers, retailers, recyclers, collectors, and refiners;(2)States and municipalities; and(3)other relevant stakeholders, such as environmental, clean energy, or consumer advocates, as determined by the Secretary.(c)ReportNot later than 1 year after the date on which the Secretary convenes the task force under subsection (a), the Secretary shall submit to Congress a report that—(1)describes the extended producer responsibility framework developed by the task force;(2)includes the recommendations of the task force on how best to implement a mandatory pay-in or other enforcement mechanism to ensure that battery producers and sellers are contributing to the recycling of batteries; and(3)suggests regulatory pathways for effective recycling. 8.Effect on Mercury-Containing and Rechargeable Battery Management ActNothing in this Act, or any regulation, guideline, framework, or policy adopted or promulgated pursuant to this Act, shall modify or otherwise affect the provisions of the Mercury-Containing and Rechargeable Battery Management Act (42 U.S.C. 14301 et seq.).9.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $30,000,000 for each of fiscal years 2021 through 2025. 